Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
Claims 3 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Applicant recites in lines 2-4 of Claim 3 …wherein during the mounting of a plurality of segment single bodies a length of the chute in an horizontal direction and the length of a projection of the curved concave surface are disposed to be identical. Applicant is requested to define … a horizontal direction … in the context of applicant’s Specification/disclosure and/or Figures  Where in applicant’s Figures is the claimed “projection” that applicant recites? What does applicant mean when applicant recites that the “length of a projection of the chute in a horizontal direction” is identical to the “length of the projection of the curved concave surface. This language is not understood and is requested to be carefully explained by showing where in the specification and/or figures this language is written and explained. As applied to Claim 4 inasmuch as the language …elastic fixing piece…is not understood this claim also is not understood  What does applicant mean by the term “elastic”? What is an “elastic fixing piece”?  What does this “fixing piece” fix?  Claims 3 and 4 are held to be unclear, vague and indefinite. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ding et al (CN 109786990 A); hereinafter Ding et al.
Ding et al teach a fault controller cabinet device that simulates a short-circuit fault and ground fault of a current grounding system in a distribution network. The cabinet device includes a cabinet body, a rear panel and a plurality of binding posts on the rear panel of the cabinet body. Each binding post includes an outer protective sleeve and a  conductive component. A clamping component is disposed in the protective sleeve.(100).  Clamping assemblies (300) are evenly arranged in a central axis of the conductive assembly and have at least two of the clamping portions of the clamping assembly rotatable about a hinge point (302b) and co-clamps the wires inserted from a second end. Each clamping portion has a chute (302a. The vertical distance from one end near the hinge point from the central axis of the conductive component is always greater than the vertical distance of the other end of the chute from the central axis of the conductive component.
It would have been obvious to provide a grounding segment for a segmented grounding electric device including a plurality of segment single bodies (303) disposed  a matched manner, wherein a curved concave surface is formed in the outer side surface of each of the plurality of segment single bodies (303), a chute (302a) is formed on the curved concave surface, an interior of the chute (302a) is the sliding connection with an elastic member (104), two ends of the elastic member are respectively connected to sliders(402), the sliders (402) are in sliding connection with the interior of the chute (302a), each of the sliders (402) is movably connected to a curved fixing member matching a grounding connector, the curved fixing member is made of a conductive material applicable to grounding conductor of different sizes and a locking apparatus (401) is connected between the plurality of segment single bodies (303). As further applied to Claim 2 Ding et al do not explicitly teach that chute (302a) is made in the middle of the curved concave surface and the chute (302a) and the concave surface are parallel to each other. However the limitations recited in said claim 2 are held to have been obvious in view of Ding et al inasmuch if the chute and the curved contact surface are not disposed in parallel the object of the invention would not be achieved. That is the chute (302a) and the curved concave surface must be parallel and also the chute (302a) must be formed in the middle of the curved contact surface in order for the object off the invention to be achieved. As further applied to Claim 3 (as best understood) a POSITA would have been able to provide that the length of the chute (302a) in an horizontal direction is equal/identical to the length of a projection of the curved concave surface since Ding et al teach almost the identical grounding electrical device that applicant has disclosed. Claim 3 is held to have been obvious in view Ding et al. As further applied to Claim 4 (as best understood) inasmuch as Ding et al teach that an elastic fixing member (104) is disposed in the middle of the chute (302a) (Cf. Figs.4-5) the limitation in said Claim 4 is held to have been obvious in view of Ding et al. As further applied to Claim 5 inasmuch as Ding et al teach connecting both ends of the chute (302a) to baffles (Cf. Figs. 4-5) the limitation recited in said Claim 5 is held to have been obvious in view of Ding et al.  As further applied to Claim 6 inasmuch as Ding et al teach a locking apparatus (Cf. Figs. 4-5) the limitations recited in said Claim 6 are held to have been obvious in view of Ding et al. As further applied to Claim 7 Ding et al do not explicitly teach that the curved fixing member be made from a spring steel.  However it is necessary that the curved fixing member be resilient and electrically conductive. Therefore a POSITA would have chosen a spring steel for the curved fixing member because of its resiliently, low cost and long lasting durability. Therefore the limitation recited in said Claim 7 is held to have been obvious in view of Ding et al.
 (N.B. Inasmuch as the examiner has solely relied on a machine translation of the applied (foreign) Prior Art 35 U.S.C. 102(a) (1) is not being made although it is believed that at least some of applicant’s claims could have been rejected under 35 U.S.C. 102(a) (1)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL J ARBES whose telephone number is (571)272-4563. The examiner can normally be reached on M, T, R and F from 8 to 6 ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, P. D. VO, can be reached at telephone number 5712724690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/CARL J ARBES/           Primary Examiner, Art Unit 3729